Citation Nr: 1821039	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  15-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for a left shoulder injury. 

3. Entitlement to service connection for a left arm injury. 

4. Entitlement to service connection for broken ribs. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962 and from August 1964 to August 1967. The Veteran received the Combat Infantry Badge and the Parachutist Badge, among others. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A Notice of Disagreement (NOD) was filed in December 2011. A Statement of the Case (SOC) was issued in November 2014. A substantive appeal (VA Form-9) was filed in December 2014. 

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA (Legacy) and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issues.

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder is a result of his military service. 

Service treatment records (STRs) revealed no abnormalities attributed to an acquired psychiatric disorder. The August 1962 and August 1968 separation examinations indicated that the Veteran was psychiatrically normal. 

An October 1999 VA treatment note indicated that the Veteran had positive depression and PTSD screens in July 1999. The Veteran reported that his depression was due to a hand condition that was "better" and declined a mental health treatment referral. The Veteran had a negative PTSD screen in May 2006. 

In January 2011, the Veteran was afforded a VA PTSD examination. The Veteran was diagnosed with depression. The examiner noted that the Veteran met the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) stressor criterion due to his combat service in the Republic of Vietnam. However, the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. The Veteran reported that he did not receive any treatment for a mental disorder. The Veteran reported that his depression was partly related to the death of his brother in-law and grandchild. The examiner rendered the clinical assessment that the Veteran does not meet re-experiencing, arousal or avoidance criteria for a diagnosis of PTSD.  According to the examiner, the Veteran's depression is not caused by or a result of service. The rationale is that the Veteran's depressed mood "is in more years" and related in large part to deaths in the family. 

In the December 2011 NOD statement, the Veteran contended that he has PTSD as a result of his combat experiences in service. In the December 2014 VA Form-9, the Veteran asserted that he participated in Operation Power Pack in April 1965 and that he was diagnosed with PTSD as a result. According to the Veteran, his PTSD was caused by witnessing devastation, causalities (enemy and friendly) and taking on hostile enemy fire. 

During the January 2018 Board hearing, the Veteran testified that he was never treated for depression in service and is not currently being treated for a mental disorder. 	

The Veteran was last examined for an acquired psychiatric disorder in January 2011.  In light of additional relevant lay evidence added to the file since the examination, the Board will afford the Veteran another VA examination.  

Left Shoulder, Left Arm, and Broken Ribs

The Veteran contends that his left shoulder, left arm and ribs were injured as a result of his military service. 

Treatment records contain a diagnosis of subluxation of the left shoulder joint, calcific tendinitis in the left supraspinatus, degenerative changes of the left acromioclavicular joint, and status post global brachial plexopathy with remarkable improvement, but with limitations. The Veteran does not have a current diagnosis involving his ribs. Service treatment records (STRs) revealed no abnormalities attributed to the Veteran's left shoulder, left arm or residuals of broken ribs. The August 1962 and August 1968 separation examinations indicated that the Veteran's left shoulder, left arm and ribs were normal. 

On VA outpatient treatment in October 1998, the Veteran was diagnosed with right upper quadrant pain. A review of the clinical evidence did not reveal any treatment or diagnosis of broken ribs or residuals. The diagnosed right upper quadrant pain was not attributed to broken ribs or residuals of a rib injury. 

A January 1999 x-ray revealed subluxation of the left shoulder joint, calcific tendonitis in the left supraspinatus, and degenerative changes of the left acromioclavicular joint. In October 1999, the Veteran was diagnosed with status post global brachial plexopathy with remarkable improvement, but with limitations. The Veteran was referred for physical therapy and his 1998 left shoulder dislocation was documented. 

In a November 1999 statement, VA physician, Dr. J. M. explained that the Veteran sustained a fall in January 1991 and was diagnosed with dislocated shoulder with a global brachial plexopathy. Dr. J. M. noted that the Veteran had limited movement of his left arm and that the duration of the limitation was unknown. On VA outpatient treatment in June 2000, the Veteran was diagnosed with status post brachial plexopathy with comparatively good recovery, but with limited range of motion and weakness. 

In the December 2011 NOD, the Veteran contended that he fell 100 feet from the 
Slide for Life and was knocked unconscious. The Veteran asserted that he "woke up in a field hospital" and has suffered with symptoms attributable to the claimed in-service fall since separation. According to the Veteran, he was "encouraged not to go to sick call unless it was an emergency." The Veteran explained that his injuries were "common injuries for airborne soldiers" and that he was trained to "suck it up and drive on."

In the December 2014 VA Form-9, the Veteran asserted that he endured "arduous training as an airborne soldier." The Veteran contended that he did "numerous jumps" and reiterated that his injuries are a result of his duties as a parachutist during service. The Veteran asserted that he was treated at a field hospital in Haiti. 
During the January 2018 Board hearing, the Veteran reiterated the circumstances of his fall, explaining that there was no safety net.  The Veteran testified that he injured his "left finger," "cracked his ribs," and was treated at a field hospital between Haiti and Santo Domingo, Dominican Republic. The Veteran testified that has received treatment at the Miami VA Medical Center since separation and that he is not diagnosed with a current rib injury.  

In light of the Veteran's lay statements, the Board will afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of any outstanding Miami VAMC records, including those from May 2006 and later, and associate them with the claims file.

2. Following completion of the above, schedule the Veteran for an examination to obtain a medical opinion as to whether he has a current acquired psychiatric disorder related to service. 

The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran. Any tests and studies that are deemed necessary should be conducted, and the findings should be reported in detail. 

The examiner should diagnose any current acquired psychiatric disorders. With respect to each disability, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that such disability was incurred during or as a result of the Veteran's combat military service? 

3. Schedule the Veteran for an examination to obtain a medical opinion as to whether he has a current left shoulder, left arm or residuals of broken ribs disabilities related to his periods of service. 

The examiner should diagnose any current left shoulder, left arm or residuals of broken ribs disabilities. With respect to each disability, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that such disabilities were incurred during or as a result of the Veteran's military service? 

When rendering this opinion, the examiner must discuss the relationship, if any, between the Veteran's duties as a parachutist and any current left shoulder, left arm or residuals of broken ribs disability. In doing so, the examiner should discuss the following:

(a) Does the Veteran have any disabilities involving the left shoulder, left arm or ribs that are consistent with the general wear and tear that would be associated with his duties as a parachutist. 

(b) Does the Veteran have any disabilities involving the left shoulder, left arm or ribs that are consistent with falling 100 feet from a Swing of Life, without a safety net, rendering him unconscious? 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4. After the development requested above has been completed, again review the record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




